DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/29/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-21 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the Non-Final Rejection filed 03/02/22 is NOT withdrawn in view of the Applicant’s arguments.

4.	The rejection of Claims 1-21 under 35 U.S.C. 112(a) with respect to scope of enablement as set forth in the Non-Final Rejection filed 03/02/22 is NOT withdrawn in view of the Applicant’s arguments.

5.	The rejection of Claims 1-21 under 35 U.S.C. 103 as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Inoue et al. (US 2011/0279020 A1) and Ma et al. (CN 102702075 A) as set forth in the Non-Final Rejection filed 03/02/22 is NOT withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 1 recites a light-emitting layer comprising a “first organic compound” and a “second organic compound.”  The first organic compound is broadly limited to compounds “comprising a triazine group,” while the second organic compound can be any chemical compound.  The first and second organic compounds are “capable of forming an exciplex” with each other; the claim limits the lower of the lowest triplet excitation energy level of the first and second organic compounds > emission energy of the exciplex by -0.2-0.4 eV.  
Based on the Applicant’s original disclosure, it is the position of the Office that such a broad claim does not have adequate support in the written disclosure and/or drawings.  The instant description discloses “a triazine derivative” for the first organic compound ([0182]); only three specific compounds are disclosed as embodiments of such a derivative:  PCCCzPTzn, mPCCzPTzn-02, and TmPPPyTz ([0191]-[0192]).  Furthermore, the instant description only discloses two classes of chemical compounds as second organic compound:  aromatic amines and carbazole derivatives (“or the like”) ([0184]-[0189]).  The description only provides experimental examples comprising first and second compounds limited to such compounds, but fails to provide proper guidance on how to choose the first and second organic compounds that would represent the full scope of Claim 1.  It is the position of the Office that the limited number of examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).

8.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a particularly scope of first and second organic compounds, does not reasonably provide enablement for the full scope of the first and second organic compounds that comprise the light-emitting layer of the light-emitting element as claimed in Claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Independent Claim 1 recites a light-emitting layer comprising a “first organic
compound” and a “second organic compound.”  The first organic compound is broadly limited to compounds “comprising a triazine group,” while the second organic compound can be any chemical compound.  The first and second organic compounds are “capable of forming an exciplex” with each other; the claim limits the lower of the lowest triplet excitation energy level of the first and second organic compounds > emission energy of the exciplex by -0.2-0.4 eV.  
Case law holds that applicant' s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant' s invention.  The test for undue experimentation as to whether or the light-emitting element within the scope of the claims can be used comprising the first and second organic compounds as claimed and whether the claims meet the test is stated in Ex Parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to Claim 1,  it is believed that undue experimentation would be required because:
(A)  	Breadth of the claims; 
(B)  	Nature of the invention;
(C)  	State of the prior art; 
(D)  	The level of one of ordinary skill; 
(E) 	The level of predictability in the art;
(F)  	Amount of direction provided; 
(G)  	The existence of working examples;
(H)  	The quantity of experimentation needed to make or use the invention
 	based on the content of the disclosure.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of Claim 1.  Notice that Claim 1 is extremely broad in the scope of the first organic compound (i.e., can be any compound “comprising a triazine group”) and the second organic compound (i.e., can be any chemical compound), both of which are only broadly limited by their capability of “forming an exciplex” and (one of their) triplet excitation energy levels in relation to the exciplex.  The instant description discloses “a triazine derivative” for the first organic compound ([0182]); only three specific compounds are disclosed as such a derivative:  PCCCzPTzn, mPCCzPTzn-02, and TmPPPyTz ([0191]-[0192]).  Furthermore, the instant description only discloses two classes of chemical compounds as second organic compound:  aromatic amines and carbazole derivatives (“or the like”) ([0184]-[0189]).  The description only provides experimental examples comprising first and second compounds limited to such compounds, but fails to provide proper guidance on how to choose the first and second organic compound that would represent the full scope of Claim 1.  It is the position of the Office that given the breadth of the claims (i.e., in regards to the scope of the first and second organic compounds), the limited number of examples described in the written description which do not provide a representative number of species that bears reasonable correlation to the entire scope of Claim 1, the unpredictability of the art, and the lack of proper guidance on how to make and use of the entire scope of the claim, undue experimentation would be required, rendering the claims enabling only to a particular scope (see MPEP 2164.08).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

11.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Inoue et al. (US 2011/0279020 A1) and Ma et al. (CN 102702075 A).
	Parton et al. discloses the following organic electroluminescent (EL) device (light-emitting element):

    PNG
    media_image1.png
    388
    832
    media_image1.png
    Greyscale

(Fig. 1) for the construction of displays comprising transistors ([0052]).  The hole-injecting layer (HIL) comprises fluorocarbon polymers (CFx) ([0056]).  The light-emitting layer comprises dopant material in combination with host material; the host material comprises a mixture of hole-transporting material (second organic compound) and electron-transporting material (first organic compound), while the dopant material is chosen from fluorescent dyes ([0107]); “useful” hole-transporting compounds include aromatic tertiary amines ([0058]).  The light-emitting layer is formed via methods known in the art, including evaporation ([0173]).  The fluorescent dyes include perylene derivatives ([0140]).  However, Parton et al. does not explicitly disclose the energy limitations as recited by the Applicant.  
	Inoue et al. discloses the following electron-transporting compound ([0016]):

    PNG
    media_image2.png
    278
    427
    media_image2.png
    Greyscale

(page 28) (comprising a triazine group); the use allows the production of a “long-life” organic EL device ([0088]).  It would have been obvious to incorporate the above compound as disclosed by Inoue et al. as (electron-transporting) host material (first organic compound) to the light-emitting layer of the organic EL device as disclosed by Parton et al.  The motivation is provided by the disclosure of Inoue et al., which teaches that its inventive compounds are electron-transporting the use of which results in the production of a long-life organic EL device.  However, Parton et al. in view of Inoue et al. does not explicitly disclose the energy limitations as recited by the Applicant.
	Ma et al. discloses compounds of the following form:

    PNG
    media_image3.png
    230
    284
    media_image3.png
    Greyscale

([0007]) where A = carbazole group, B = fluorenyl group, C = (substituted) phenyl group, and n1-3 = 0 or 1 (page 2, line 66 of the Machine Translation); an embodiment is disclosed:



    PNG
    media_image4.png
    197
    225
    media_image4.png
    Greyscale

(page 10).  Ma et al. discloses its inventive compounds as having “excellent performance” as good luminescent host and charge-transporting (thus inherently hole-transporting) materials (page 11, lines 446-453).  It would have been obvious to incorporate the above compound as (hole-transporting) host material (second organic compound) to the light-emitting layer of the organic EL device as disclosed by Parton et al. in view of Inoue et al.  The motivation is provided by the disclosure of Ma et al., which teaches its inventive compounds as being good luminescent host and charge-transporting materials.  However, Parton et al. in view of Inoue et al. and Ma et al. does not explicitly disclose the energy limitations as recited by the Applicant.
	Nevertheless, it is the position of the Office that the energy (and emission) limitations as recited by the Applicant can be in be inherently met (including the capability of forming exciplex).  Evidence is provided by the fact that both compounds above are mixed into a single layer; M126 as disclosed by Ma et al. is easily modified by one of ordinary skill in the art during the normal course of experimentation to produce second compound PCBBiF (as motivated by the fact that n2 = 0 or 1 only in Ma et al.’s general formula), and the compound as disclosed by Inoue et al. is identical to one of the Applicant’s preferred embodiments for the first organic compound (mPCCzPTzn-02) (see [0188], [0192]; page 70 of the present national phase publication).  The mixture further comprises a guest material that is a perylene derivative (as also preferred by the Applicant; see [0200] of the present national phase publication).  The light-emitting layer can be formed via known methods in the art, including (co-)evaporation as disclosed by Parton et al. (and identical to the method utilized by the Applicant; for example, see [0748] of the present national phase publication).  
Also notice the Applicant’s inventive light-emitting example found in Element 267, which uses mPCCzPTzn-02 and PCBBiF as the first and second organic compounds, respectively (Table 7 of the present national phase publication).  The LUMO and triplet energies of mPCCzPTzn-02 (first organic compound) = -3.00 eV and 2.50 eV, respectively, and the HOMO and triplet energies of PCBBiF (second organic compound) = -5.36 eV and 2.44 eV, respectively (Table 15 of the present national phase publication) (resulting in a ΔEE = -3.00 eV - -5.36 eV = 2.36 eV); the emission energy of the exciplex (EEm) = 2.27 eV (545 nm) (Table 10 of the present national phase publication).

Response to Arguments
12.	The Applicant argues on page 2 against the 35 U.S.C. 112(a) written description rejection stating that “the claims are not limited to only experimental examples and the taught advantageous energy relationships themselves provide proper guidance on selection of such compounds”; the Applicant argues on page 3 that “there is extensive guidance” as there are 282 working examples as disclosed in the present Specification, and that on page 6 LUMO, HOMO, triplet excitation energy level, and exciplex emission energy can be tested for any particularly first and second organic compound pairing.  The Applicant further argues on pages 6-7 that the Office has failed to consider the claims as a whole, which further limit such genus to a narrow subset.  Applicant's arguments have been fully considered but they are not persuasive.  Firstly, the broadness of the scope of the first and second organic compounds as recited in Claims 1 and 11 must be noted, as the only chemical limitation involves the requirement that the first organic compound is a compound comprising “a triazine group” (also notice that the rejection apply to Claim 11 equally, as it is only directed to the scope of the first and second organic compounds).  The only other limitation which limit the scope of the first and second compounds involves a broad energy limitation (with the exciplex).  The instant description only cites three specific triazine derivatives that can be used in the invention:  PCCCzPTzn, mPCCzPTzn-02, and TmPPPyTz (see [0191]-[0192] in the present Specification publication); furthermore, the instant description discloses only two classes of chemical compounds suitable for use as the second organic compound:  aromatic amines and carbazole derivatives (“or the like”) which are considerably narrower in scope compared to the scope of the second organic compound as recited in Claims 1 and 11 (which is silent with respect to any chemical limitations).  Secondly, although there are 282 working examples as argued by the Applicant to provide “extensive guidance,” notice that the vast majority of them are not relevant to the Applicant’s invention (and thus the argument) as the first organic compound must comprise a triazine group; the few relevant working examples (Elements 161-162, 239-242, and 267) only utilize mPCCzPTzn-02 and TmPPPyTz as the first organic compound.  Hence, it is the position of the Office that one of ordinary skill in the art would not be able to reasonably conclude that the written description requirement has been satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163-II-A-3-a-ii).

13.	The Applicant argues on pages 7-8 against the 35 U.S.C. 112(a) scope of enablement by stating that there is “more than ample direction and guidance given by the inventor” that undue experimentation would be avoided; the Applicant mentions several points of guidance (a)-(e) that have been provided in the present Specification.  The Applicant argues that a first organic compound comprising a triazine group would be selected and then a second organic compound would be selected, guided by the “testing or determination of energy emission levels of the first and second organic compounds and formed exciplexes.”  Applicant's arguments have been fully considered but they are not persuasive.  As stated in the previous paragraph, the only chemical limitations as recited in Claims 1 and 11 involves limiting the first organic compound to comprise “a triazine group.”  The only other limitation of the first and second compounds involves an energy limitation (with the exciplex).  The present Specification only cites three specific triazine derivatives that can be used:  PCCCzPTzn, mPCCzPTzn-02, and TmPPPyTz ([0191]-[0192]); only two classes of chemical compounds suitable for use as the second organic compound are disclosed:  aromatic amines and carbazole derivatives (“or the like”).  The 282 working examples fails to provide “extensive guidance” as argued by the Applicant as the vast majority of them are not relevant to the Applicant’s invention (most of the examples do not comprise a first organic compound comprising a triazine group); in fact, the few but relevant working examples (Elements 161-162, 239-242, and 267) only utilize mPCCzPTzn-02 and TmPPPyTz as the first organic compound.  Although the Applicant argues that the selection of the first and second compounds would be guided through testing, notice that such testing (to determine if the two compounds meet the recited energy limitations) must necessarily occur after the selection of the two compounds.  The question remains:  how would one of ordinary skill in the art select the first and second organic compounds that are fully commensurate with the scope of the claims in the first place (i.e., before testing)?  Hence, it is the position of the Office that the present Specification fails to be commensurately enabling, with undue experimentation.

14.	The Applicant argues on pages 9-10 that the cited prior art “still has not shown to be predictably combinable to teach or suggest all features on the independent claims,” and that impermissible hindsight has occurred wherein the Applicant’s own disclosure has been used to establish inherency.  The Applicant further argues on page 11 that there is no teaching in Inoue et al. to further combine with another organic compound to read on the limitations as recited in the Claims.  Applicant's arguments have been fully considered but they are not persuasive.  Firstly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Notice that Parton et al. discloses a light-emitting layer comprising a mixture of hole-transporting and electron-transporting materials (as host materials) ([0107]); Inoue et al. and Ma et al. have been used to incorporate such compounds as directed by Parton et al., citing explicit motivations as taught by the two secondary references (for example, Inoue et al. teaches that its biscarbazole derivatives  are “effective” materials for use in an organic semiconductor layer in an identical field of invention, the utilization of which produces a “long-life organic electroluminescence device” ([0088]).  Furthermore, in response to applicant's arguments against the Inoue et al. reference individually, one cannot show nonobviousness by attacking such references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786